Citation Nr: 1514350	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The appellant maintains that he has service from April 1944 to February 1946 in a unit of the Commonwealth Arm of the Philippines that was specifically recognized by the Army Forces, Western Pacific (AFWESPAC) as being in service of the Armed Forces of the United States.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), in Manila, Republic of the Philippines, denying eligibility for a one-time payment from the FVEC Fund.  The appellant timely appealed that decision.  

This case was initially before the Board in April 2013, when the Board denied eligibility to a one-time payment from the FVEC Fund.  The appellant timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

Prior to decision by the Court, however, the Secretary for the Department of Veterans Affairs and the appellant jointly agreed to vacate the decision and remand the case for further development in a September 2014 Joint Motion for Remand.  The case has been returned to the Board at this time in compliance with the September 2014 Joint Motion for Remand and the September 2014 Court order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the September 2014 Joint Motion for Remand, it was noted that VA had verified the appellant's alleged service with the National Personnel Records Center (NPRC) several times.  It noted, however, that the plain language of the statute at issue indicated that the service department, not the NPRC, was the entity that certified periods of service; VA never verified the appellant's alleged service with the service department.  The Board was instructed to remand the case in order for the service department to verify the appellant's alleged service.  The Board so remands.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify whether the appellant's alleged period of service with the Commonwealth Army of the Philippines is recognized service for purposes of a one-time payment from the FVEC Fund with the service department.  All responses should be associated with the claims file.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim of entitlement to a one-time payment from the FVEC Fund.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




